Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed 05/19/2021 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration, with respect to amendments, requiring a thickness of the porous partition walls is from 40 to 115 µm in claim 1. 

Even if the amendments were entered, it is noted that Hirose et al. (JP 2013-184836) (Hirose) would still meet the amendments for the reasons set forth below.

Applicant primarily argues:
“However, the thickness of the porous partition wall of the honeycomb structures of Comparative Examples 2 and 4 of Hirose are each 165.1 pm, which is significantly above the upper range limitation of the thickness of the porous partition walls of 115 pm, now recited in claim 1.
Therefore, the honeycomb structures of Comparative Examples 2 and 4 of Hirose fail to meet all of the limitations now recited in claim 1, which is necessary to support an anticipation rejection under §102. Incidentally, there would have been no reason for a person of ordinary skill in the art to have considered modifying the thickness of the porous partition walls of Comparative Examples 2 and 4 disclosed in Hirose in an attempt to meet all of the limitations now recited in claim 1 because the honeycomb structures of Comparative Examples 2 and 4 have a porosity B of 35% and 30%, respectively, which is below the lower inventive range of 40% disclosed in paragraph [0017] of Hirose.”
Remarks, p. 5
The examiner respectfully traverses as follows:

The only deficiency of Hirose is that Hirose disclose the porosity of the intersection portion is 40% while the present claims require the porosity B of 39.9%
It is apparent, however, that the instantly claimed porosity B of 39.9% and that taught by Hirose (i.e., 40%) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference (i.e., 0.1%) between the porosity of the intersection portion disclosed by Hirose and the porosity B disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the porosity B, it therefore would have been obvious to one of ordinary skill in the art that the porosity B disclosed in the present claims is but an obvious variant of the porosity of the intersection portion disclosed in Hirose.
/M.O./Examiner, Art Unit 1784           

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784